Citation Nr: 9907364	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 7, 
1993 to September 27, 1993.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a January 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

This matter was previously before the Board in April 1997.  
At that time, the Board remanded the issue of entitlement to 
service connection for right knee disability for further 
development.  Those actions have been completed and this case 
is properly before the Board for adjudication upon the 
merits.


FINDING OF FACT

Right knee disability, which clearly and unmistakably existed 
prior to entry into service, did not increase in severity 
during service.


CONCLUSION OF LAW

Preexisting right knee disability was not aggravated by 
active service. 38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity in 
service.  This includes medical facts and principles, which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

A review of the veteran's service medical records 
demonstrates that during the veteran's enlistment examination 
in November 1992,  he reported having had right knee surgery 
in 1989 for a torn ligament.  The veteran's examination 
report notes three small scars on the knee, no dysfunction.  
It appears that an orthopedic consultation examination was 
performed in December 1992 and the examiner noted normal 
function.  The orthopedic consultation records are not 
included in the claims file.  In September 1993, the veteran 
complained of right knee pain.  He provided a history of 
right knee pain for four or five years and stated that it had 
gotten worse since he began training.  The veteran stated 
that he had previously had fluid on the knee.  He denied any 
previous trauma.  He reported that he had had problems with 
torn ligaments but was unsure about which ones.  He reported 
a history of arthroscopic surgery in 1989.  

The examiner noted no ballotable patella/effusion or Tinel 
sign.  The examiner noted patellar manipulation caused pain 
and crepitus.  The anterior/posterior drawer and Lachman's 
signs were negative.  The veteran had no valgus/varus stress 
and his range of motion was normal.  He described some 
discomfort when he tried to squat.  His muscle strength was 
good and his "Neuro" was intact.  The veteran's deep tendon 
reflexes were +2, bilaterally, and McMurray's, Apley 
compression, distraction, and Bounce Home tests were 
negative.  X-rays revealed roughening of lateral femoral 
condyle on sunrise view.  The examiner's assessment was 
patellofemoral syndrome, right knee secondary to lateral 
femoral condyle roughening viewed on x-ray.  The examiner 
noted that the veteran's patellofemoral syndrome existed 
prior to enlistment and was not aggravated by active military 
service.  The veteran was subsequently discharged by reason 
of "enlisted in error."

In November 1993, the veteran requested service connection 
for a right knee condition.  A notation on the veteran's 
claim states, "Vet wanted to file for claim.  Did explain to 
him about preexisting conditions."

Of record is a November 1993 statement from W. L. J., M.D. 
wherein he stated that he had been the veteran's private 
examiner before and after service.  He noted that prior to 
service, the veteran was treated for osteochondritis 
dissecans.  He performed arthroscopic surgery and removed a 
loose body and cleared the cavity in which the loose body 
were lying.  Thereafter, the veteran recovered and was able 
to play basketball and participated in high school athletics.  
Dr. J. noted that the veteran reported sustaining an injury 
in service when he fell from a bed. The veteran stated that 
he fell directly onto his right knee.  Subsequently, he 
experienced pain and discomfort.  He was discharged from 
service with a diagnosis of patellofemoral syndrome.  The 
physician noted that the veteran did not have any preexisting 
symptoms prior to service and that the veteran did not have 
patellofemoral syndrome at that time.  Dr. J. concluded that 
the in-service fall from the bed caused significant 
chondromalacia and patellofemoral syndrome.  The examiner 
reiterated that this was not a preexisting condition prior to 
service. He concluded that the veteran's present condition 
was the result of his in-service fall.

In a January 1994 rating action, the RO denied entitlement to 
service connection for patellofemoral syndrome, right knee as 
the evidence indicated that the condition existed prior to 
service and was not aggravated by service.  The veteran filed 
a timely notice of disagreement (NOD) in January 1995 and 
perfected his appeal in April 1995.

The Board notes that the RO performed an additional records 
search for the veteran's service medical records and no 
additional records were found.

The case was subsequently forwarded to the Board for 
adjudication upon the merits.

In April 1997, the Board remanded this matter for further 
development.  The Board requested that the RO schedule the 
veteran for a VA examination by a board certified 
orthopedist, if available, to determine the nature, extent 
and date of onset of the veteran's right knee disability.  
All indicated studies were to be performed, including x-rays 
and range of motion studies, and all findings were to be 
reported in detail.  The claims file was to be made available 
to the examiner prior to the requested examination. The 
examiner was requested to review the claims folder prior to 
examination.  After reviewing all pertinent medical records, 
the examiner was specifically requested to offer an opinion 
with respect to when any right knee disability first 
manifested and if it was present prior to service, whether 
the right knee disability worsened during service beyond the 
natural progress of the disability.  Complete rationale for 
all opinions expressed was to be provided.

In November 1997, the veteran was afforded a VA general 
examination.  At the time of the examination, the veteran 
reported he began experiencing swelling of the right knee 
joint in 1989 , four years prior to joining the Navy.  He 
gradually developed fluid in the right knee however, the 
fluid was never aspirated.  He was treated at Southwest 
General Hospital where radiograms revealed "bone chips."  
He reported that he wore a brace for about one year.  In 
1990, he underwent arthroscopic surgery and was followed for 
a couple of months.  In the winter in 1992, he was released 
from treatment because his knee was getting better.  He 
stated that he was able to exercise and play basketball.  He 
reported that his knee began to hurt during his basic 
training in service.  He was referred to a doctor and told 
that he had "chipped bones."  The examiner noted that the 
apparently dormant preexisting knee problem was the reason 
for his discharge because he was unable to complete basic 
training.  The veteran stated that less than three weeks 
after his discharge from service he returned to his private 
examiner for treatment.  He stated that he went one time for 
treatment and his examiner told him that there was nothing 
wrong with his knee.  The veteran reported that his knee did 
not presently bother him although every now and then, he 
experienced discomfort.  He denied a history of effusion or 
irregular swelling.  He reported that he continued to play 
basketball once a week and was able to walk up to four miles 
a week.

The examiner noted no visible deformity of the right knee and 
no swelling upon examination.  He noted the presence of two 
incisional scars on the medial aspect of the right knee 
joint, which were barely visible.  The examiner commented 
that the right knee disability preexisted service.

During a November 1997 VA orthopedic examination, the 
veteran's claims file was available for review.  The examiner 
recounted the veteran's history of right knee pain and 
treatment, before and during service.  The veteran reported 
that his right knee did not presently cause any problems.  

Upon examination, the veteran's was able to flex from 0 to 
135 degrees in the right knee.  There were no McMurray's, 
Lachman's, anterior drawer, or posterior drawer signs.  No 
pivot examination could be appreciated.  There was no medial 
or lateral joint line tenderness and the patellar was 
completely nontender along its margins.  The veteran did have 
some very mild crepitation of the patellofemoral joint with 
flexion and extension.  There was normal alignment of the 
knee and no apprehension could be appreciated in the patella.  
X-rays revealed no fractures, dislocations, or subluxation.  
Joint spaces appeared to be well maintained and no loose 
bodies could be appreciated on the radiograms.  The 
examiner's impression was that the veteran had chondromalacia 
of the right knee that appeared to be asymptomatic at the 
time.  It did appear that it was a preexisting condition that 
precluded the veteran from completing his basic training.

The Board is of the opinion that the preponderance of the 
evidence is against the claim of service connection for a 
right knee disability.  Based upon the evidence of record 
there is no doubt that the veteran experienced right knee 
disability prior to service.  The veteran was treated for 
fluid on the knee, torn ligaments, and osteochondritis prior 
to service.  Upon entrance examination, the veteran was noted 
to have normal knee function.  During the veteran's short 
active duty time, it was determined that his patellofemoral 
syndrome prevented his successful in-service training.  After 
service, the veteran's private examiner noted that the 
veteran reported an in-service fall although, no record of an 
in-service fall or injury is noted in the service medical 
records.  In fact, the veteran denied any trauma to his right 
knee during his September 1993 examination.  The November 
1997 VA orthopedic examiner and general examiner also found, 
based upon a review of the record and the history provided by 
the veteran, that the veteran's right knee disability 
preexisted service.   The VA orthopedic examiner, also noted 
that the veteran's right knee was presently asymptomatic.  
While it appeared that his preexisting right knee disability 
precluded his completion of basic training, he did not 
exhibit any present subjective or objective right knee 
complaints. 

While the veteran has expressed his belief that his right 
knee disability, which preexisted service, was aggravated by 
his active military service, he is not qualified to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Moreover, there has been no competent medical 
evidence of a present right knee disability.  During his 
November 1997 VA examinations, the veteran denied any present 
right knee complaints.  Given the foregoing, service 
connection for a right knee disability is not warranted.


ORDER

Service connection for a right knee disability is denied.




		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals



 

- 7 -


- 7 -


